                       Case 1:21-cr-00312-JEB Document 24 Filed 05/03/21 Page 1 of 9

AO 472 (Rev. 11/16; DC 1/19) Order of Detention


                                       UNITED STATES DISTRICT COURT
                                                                for the
                                                       DistrictDistrict
                                                  __________    of Columbia
                                                              District  of
                                                                        of __________

                   United States of America                        )
                              v.                                   )
                                                                   )   Case No.
                                                                   )
                               Defendant                           )

                                        ORDER OF DETENTION PENDING TRIAL
                                                   Part I - Eligibility for Detention

     Upon the

                   Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), or
                   Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court’s findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

      A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
      presumption that no condition or combination of conditions will reasonably assure the safety of any other person
      and the community because the following conditions have been met:
          (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(1):
                  (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                  § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
                  (b) an offense for which the maximum sentence is life imprisonment or death; or
                  (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                  Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                  (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
                  (d) any felony if such person has been convicted of two or more offenses described in subparagraphs (a)
                  through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                  described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                  jurisdiction had existed, or a combination of such offenses; or
                  (e) any felony that is not otherwise a crime of violence but involves:
                  (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
                  (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
          (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
          § 3142(f)(1), or of a State or local offense that would have been such an offense if a circumstance giving rise to
          Federal jurisdiction had existed; and
          (3) the offense described in paragraph (2) above for which the defendant has been convicted was
          committed while the defendant was on release pending trial for a Federal, State, or local offense; and
          (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
          defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.


                                                                                                                     Page 1 of 4
                       Case 1:21-cr-00312-JEB Document 24 Filed 05/03/21 Page 2 of 9

AO 472 (Rev. 11/16; DC 1/19) Order of Detention

      B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
      rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
      defendant as required and the safety of the community because there is probable cause to believe that the defendant
      committed one or more of the following offenses:
             (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
             Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
             U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
             (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
             (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
             or more is prescribed;
             (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
             imprisonment of 20 years or more is prescribed; or
             (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245,
             2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
             2260, 2421, 2422, 2423, or 2425.

      C. Conclusions Regarding Applicability of Any Presumption Established Above

           The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is ordered on
           that basis, with the evidence or argument presented by the defendant summarized in Part III.C.

           The defendant has presented evidence sufficient to rebut the presumption, but after considering the presumption
           and the other factors discussed below, detention is warranted for the reasons summarized in Part III.

                OR

           The defendant has not presented sufficient evidence to rebut the presumption. Moreover, after considering
           the presumption and the other factors discussed below, detention is warranted for the reasons summarized in
           Part III.

                                   Part III - Analysis and Statement of the Reasons for Detention

  A. After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention
     hearing, the Court concludes that the defendant must be detained pending trial because the Government has
     proven:

              By clear and convincing evidence that no condition or combination of conditions of release will reasonably
              assure the safety of any other person and the community.

              By a preponderance of evidence that no condition or combination of conditions of release will reasonably
              assure the defendant’s appearance as required.

  B. In addition to any findings made on the record at the hearing, the reasons for detention include the following:

              Weight of evidence against the defendant is strong
              Subject to lengthy period of incarceration if convicted
              Prior criminal history
              Participation in criminal activity while on probation, parole, or supervision


                                                                                                                   Page 2 of 4
                       Case 1:21-cr-00312-JEB Document 24 Filed 05/03/21 Page 3 of 9

AO 472 (Rev. 11/16; DC 1/19) Order of Detention


              History of violence or use of weapons
              History of alcohol or substance abuse
              Lack of stable employment
              Lack of stable residence
              Lack of financially responsible sureties
              Lack of significant community or family ties to this district
              Significant family or other ties outside the United States
              Lack of legal status in the United States
              Subject to removal or deportation after serving any period of incarceration
              Prior failure to appear in court as ordered
              Prior attempt(s) to evade law enforcement
              Use of alias(es) or false documents
              Background information unknown or unverified
              Prior violations of probation, parole, or supervised release

C. OTHER REASONS OR FURTHER EXPLANATION:

     The efendant’s evidence/arguments for release:




     Nature and circumstances of offense          :




     The              of the government’s evidence:




                                                                                            Page 3 of 4
                       Case 1:21-cr-00312-JEB Document 24 Filed 05/03/21 Page 4 of 9

AO 472 (Rev. 11/16; DC 1/19) Order of Detention


     The efendant’s history and characteristics, including criminal history:




                                                  Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation with
defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding.
                                                                                                Digitally signed by G. Michael Harvey
                                                                                                Date: 2021.05.03 16:00:18 -04'00'
Date:
                                                                               United States Magistrate Judge




                                                                                                                                Page 4 of 4
          Case 1:21-cr-00312-JEB Document 24 Filed 05/03/21 Page 5 of 9

                                         ATTACHMENT


The defendant’s evidence/arguments for release:

       Defendant, who is charged with multiple offenses relating to the breach of the U.S. Capitol

Building on January 6, 2021, asserted that he is not a serious risk of flight and requested that he be

released. As to his charged conduct, Defendant proffered that he and his co-Defendant entered the

Capitol Building because everyone else was doing so, not because they had planned to. He further

emphasized that he entered the Capitol through open doors and without going over any barriers,

and that when he entered, law enforcement officers were standing nearby, some of whom were

waving people into the Capitol. In addition, Defendant highlighted that he did not engage in any

violence in the Capitol or have any sort of tactical gear. He also argued that the government's

characterization of his behavior after January 6 as evasive is untrue. Instead, he highlighted that

he left Texas—where he had been living with his co-defendant—before the warrant for his arrest

was issued, and that any troubles law enforcement had in pinpointing his location were due to his

lack of cellphone service during his move and his use of WiFi rather than cellular data. Defendant

further proffered that he has close ties to his family and many others in North Carolina and

presented character letters to that effect, and that he had recently started renting a home in that

area, a fact which his counsel verified. Last, Defendant highlighted that he communicated with

law enforcement multiple times and turned himself in on the warrant.

Nature and circumstances of offense(s):

       Defendant is charged with multiple misdemeanors and one felony for his alleged entry into

the Capitol Building on January 6, 2021, and his conduct therein. Indeed, Defendant faces a

potential maximum penalty of 20 years imprisonment for his charged felony offense, and the

government proffered that his exposure under the Sentencing Guidelines is a minimum of 41

months of incarceration. Although there are no allegations that Defendant engaged in violence
          Case 1:21-cr-00312-JEB Document 24 Filed 05/03/21 Page 6 of 9




during the breach and he was in the Capitol for just over ten minutes, the government's proffered

evidence suggests that he was an active participant in the events on and leading up to the breach.

Defendant allegedly climbed scaffolding to enter the Capitol, and he admitted on social media that

he had "Stormed the Capitol." In addition, contrary to Defendant's assertion that he was simply

following what everyone else was doing, the government proffered that prior to January 6,

Defendant posted on social media encouraging people to go to Washington, D.C. on January 6,

and that he changed his profile picture to say that “IF THIS ELECTION IS STOLEN FOR BIDEN

. . . PATRIOTS WILL GO TO WAR.” After January 6, Defendant also allegedly posted online

that "We won't go away. We will find victory." Although Defendant's conduct during the Capitol

breach is far from the most egregious this Court has seen, his apparent continued support for the

cause behind the insurrection and his significant penalty exposure make this factor weigh in

support of detention on flight risk grounds.

The strength of the government’s evidence:

       The government's evidence is very strong, which, when combined with the potentially

high penalty Defendant faces if convicted on the felony charge, provides a strong incentive for

him to flee; therefore, this factor also weighs in favor of pretrial detention on flight risk grounds.

The government proffered that prior to, during, and after January 6, Defendant made numerous

inculpatory statements in posts on social media about his intentions, motivations, and actions.

There are also available photos of the riot and Capitol surveillance footage showing Defendant

and his co-defendant in the Capitol. Indeed, either Defendant or his co-defendant posted videos

on social media showing them entering the Capitol and Defendant in the gallery of the Senate

Chamber. In addition, a confidential informant identified Defendant from images collected by

the government. Defendant argued that he may have a defense to the criminal charges based on




                                                  2
          Case 1:21-cr-00312-JEB Document 24 Filed 05/03/21 Page 7 of 9




his following of former President Trump's orders. Although that issue is not before this Court,

the undersigned agrees with Chief Judge Howell that the defense is unlikely to be successful. See

United States v. Chrestman, 2021 WL 765662, at *12 (D.D.C. Feb. 26, 2021) (noting that “as

applied generally to charged offenses arising out of the January 6, 2021 assault on the Capitol, an

entrapment by estoppel defense is likely to fail”).

The defendant’s history and characteristics, including criminal history:

       Defendant has a minimal criminal history that lacks any bench warrants or serious

violations of supervision, as well as any convictions for failures to appear or contempt. Even so,

this factor too weighs in favor of pretrial detention on flight risk grounds. Although Defendant's

proffer that law enforcement’s perception that he as eluding arrest for approximately twenty days

was principally the result of his relocation across the country, the Court finds that the more likely

inference is that Defendant was actively trying to evade arrest.

       According to the government's proffer, law enforcement attempted to arrest Defendant at

his prior residence in Texas on March 23, 2021. Defendant—whom the government proffered had

previously been a frequent poster on social media—last posted on March 22, the day before his

co-defendant's arrest. This suggests he was aware of his co-defendant’s arrest soon after it

occurred. Indeed, on March 29, the government proffers that the Defendant told an acquaintance

that Defendant knew of his co-defendant's arrest and was "laying low," because he expected that

law enforcement was looking for him. According to the government’s proffer, he further said to

the acquaintance that “he could not stay on the phone long because he assumed the FBI was

looking for him.” Indeed, the government proffered that it had received 1,900 reports from

Defendant's phone pursuant to a search warrant, but that only 12 of the results contained location

information. The government noted that this absence of location data means Defendant was likely




                                                 3
           Case 1:21-cr-00312-JEB Document 24 Filed 05/03/21 Page 8 of 9




keeping his phone disconnected from the cellular network, by using WiFi for example, to avoid

detection. The government proffered that Defendant further advised the acquaintance on March

29 that he had “started using the encrypted social messaging app, Telegram to communicate

because of ‘all the stuff they got going on on the National level.’” In fact, the government proffers

that the Defendant used the encrypted Telegram application to communicate with people. Indeed,

multiple individuals informed law enforcement that Defendant would call them just long enough

to say the name of the application—“Telegram”—before hanging up, signaling, according to the

government, that the individuals should communicate with him through Telegram. The

government further proffers that, as a result of Defendant’s efforts, the FBI could not locate the

Defendant for the approximately 20 days between March 23 and Defendant’s self-surrender on

April 12. The court credits Defendant’s decision to self-surrender which he communicated to the

FBI on April 9, but cannot ignore the effort, and ability he demonstrated, to evade law enforcement

prior to that decision. Further, the government proffers that no later than the evening prior to his

self-surrender on April 12, the Defendant admitted that had “tossed [his iPhone] somewhere along

I-77” because it broke. The Court finds that his disposal of his phone the evening before he had

committed to turn himself in is additional evidence of his elusiveness, and undermines the assertion

that his self-surrender reflected a change of heart and demonstrated his willingness to comply with

the law.

The defendant’s dangerousness/risk of flight:

       Defendant poses a serious risk of flight that cannot be adequately mitigated by any

conditions of release. The government's proffered evidence suggests not only that Defendant was

attempting to evade law enforcement over the course of multiple weeks because he expected that

law enforcement was looking for him and he was “laying low,” but also that he was quite




                                                 4
          Case 1:21-cr-00312-JEB Document 24 Filed 05/03/21 Page 9 of 9




successful in doing so. According to the government’s proffer, for approximately twenty days,

Defendant's location was unknown to his acquaintances, his sister, and even the FBI. He

accomplished this, according to the government, by quitting social media, by rarely connecting his

phone to a cellular network to reveal his location, by using an encrypted application to

communicate with friends, and by signaling to friends to use that encrypted application through

short calls. Further, he took twelve days to self-surrender after first communicating with law

enforcement, and, after committing to turn himself in, he disposed of his phone by tossing it

“somewhere along I-77” because he said it was broken. The Court finds that even location

monitoring would be insufficient to reasonably assure Defendant's appearance, as a defendant

determined to flee may remove monitor devices, and notification of the removal of such devices

is frequently delayed.




                                                5
